DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on March 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number # 10,638, 426 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	Claims 1 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Jha et al. (U.S. Patent Application Publication # 2017/0006659 A1) teach a “system information (SI) updating user equipment (UE) in sleep or idle mode with an extending paging cycle.”(Fig(s).2-4 and 7; Paragraph [0002]) in view of Rune et al. (U.S. Patent Application Publication # 2015/0173039 A1) teach a method of “transmission of paging information between a base station ”(Fig(s).2-5; Paragraph [0022]), fail to disclose:
“wherein, for each of the plurality of wireless devices, a timing of the extended-sleep cycle i of that wireless device is defined by: 
TB(i) = TO + (exsSleepCycleLength * PCL * i) + (S * PCL), 
wherein TO is an offset of a universal time standard, 
wherein exsSleepCycleLength is a duration of the extended-sleep cycle, 
wherein PCL is a length of a paging cycle, and 
wherein S is a parameter that is specific to the wireless device; and
wherein, for each of the plurality of wireless devices, S is defined by: 
S = IMSI modulo exsSleepCycleLength, 
wherein IMSI is an international mobile subscriber identity of the wireless device.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-9 are also allowed by virtue of their dependency on claim 1.
Regarding claim 10, the best prior art found during the examination of the present, Jha et al. (U.S. Patent Application Publication # 2017/0006659 A1) teach a “system information (SI) updating user equipment (UE) in sleep or idle mode with an extending paging cycle.”(Fig(s).2-4 and 7; Paragraph [0002]) in view of Rune et al. (U.S. Patent Application Publication # 2015/0173039 A1) teach a method of “transmission of paging information between a base station ”(Fig(s).2-5; Paragraph [0022]), fail to disclose:
“wherein, for each of the plurality of wireless devices, a timing of the extended-sleep cycle i of that wireless device is defined by: 
TB(i) = TO + (exsSleepCycleLength * PCL * i) + (S * PCL), 
wherein TO is an offset of a universal time standard, 
wherein exsSleepCycleLength is a duration of the extended-sleep cycle, 
wherein PCL is a length of a paging cycle, and 
wherein S is a parameter that is specific to the wireless device; and 
wherein, for each of the plurality of wireless devices, S is defined by: 
S = IMSI modulo exsSleepCycleLength, 
wherein IMSI is an international mobile subscriber identity of the wireless device.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Conclusion
4.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 22, 2021